DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0243363) in view of Sautter (US 2017/0043755), and Samii (US 2018/0348754)
As to claim 1 Kim discloses an operating method for a redundant sensor arrangement of a vehicle system including two controllers and multiple sensors, the method comprising: 
coupling individual sensors of the multiple sensors, in a normal mode of the vehicle system, to a controller of the two controllers embodied as a primary controller (Paragraph 30-32 “The vehicle sensor 110, the vehicle control apparatus 120, and the driver 130 may be interconnected based on a vehicle communication tool, such as CAN communication….. Referring to FIG. 2, the vehicle control apparatus 120 according to the embodiment may include a receiver 210, a first electronic controller 220, a monitor 230, a second electronic controller 240, and a vehicle controller 250 “, Figure 1-Figure 2);
coupling the individual sensors, in an emergency mode of the vehicle system, to a controller of the two controllers embodied as a secondary controller (Abstract “a monitor, configured to monitor whether the first electronic controller is out of order; and a second electronic controller, configured to generate a second vehicle control command based on the received sensing information if the first electronic controller is out of order.”); 
receiving and evaluating signals from the individual sensors with the corresponding controller coupled to the sensors (Paragraph 20 “Each sensor may generate sensing information, which is a sensing result, and may transmit the sensing information to the vehicle control apparatus 120.”); 
concluding the initialization of the sensor arrangement and coupling the individual sensors to the primary controller when no errors occur during the check on the sensor arrangement (Paragraph 43 “The vehicle controller 250 may control driving of the vehicle based on the vehicle control commands generated by the electronic controllers. Specifically, if the first electronic controller 220 is not out of order, the vehicle controller 250 may control driving of the vehicle based on the first vehicle control command generated by the first electronic controller 220”). 
Kim does not explicitly disclose supplying the individual sensors with power.  Sautter teaches supplying the individual sensors with power (Paragraph 41 “In general, an energy supply within the meaning of the present invention, thus, especially the primary energy supply and/or the secondary energy supply, makes electrical energy available (for example, in the form of an electric current and/or an electric voltage) for the speed sensor and/or the amplifier device.”).  
applying an operating voltage to both controllers and performing a checking on the sensor arrangement during an initialization of the sensor arrangement (Abstract “a control device which is designed to control the coupling device as a function of an error signal of the primary control, so that in response to an error of the primary control, the speed sensor is able to be decoupled from the primary energy supply and coupled to the secondary energy supply. A method for operating a vehicle, a system for operating a vehicle, as well as a computer program are also described.”); 


	Kim does not explicitly in a first part of the checking process, coupling the individual sensors to a first controller of the two controllers while decoupling the individual sensors from a second controller of the two controllers, and then checking the individual sensors with the first controller.
	Samii teaches in a first part of the checking process, coupling the individual sensors to a first controller of the two controllers while decoupling the individual sensors from a second controller of the two controllers, and then checking the individual sensors with the first controller(Paragraph 56 “In block 404, a primary controller processes the information from the various sensors/receivers to generate commands to operate both general and pre-identified vehicle systems, while checking for errors and faults in the primary controller. In block 406, simultaneously, a secondary controller processes the information from the various sensors/receivers to generate commands to operate only selected pre-identified vehicle systems, while checking for errors and faults in the secondary controller. In block 408, the primary controller communicates”).
	in a second part of the checking process, coupling the individual sensors to the second controller while decoupling the individual sensors form the first controller, and then checking the individual sensors with the second controller(Paragraph 56 “. In block 406, simultaneously, a secondary controller processes the information from the various sensors/receivers to generate commands to operate only selected pre-identified vehicle systems, while checking for errors and faults in the secondary controller. ”).
	It would have been obvious to one of ordinary skill to modify Kim to include the teachings of checking for faults in the various controllers for the purpose of having a redundant control system to ensure vehicle remains operational during times of faults.
As to claim 2 Kim discloses an operating method wherein the controllers each query a present state of the other controller before the individual sensors are handed over (Paragraph 39 “Specifically, if it is determined that the first electronic controller 220 is out of order, the second electronic controller 240 may generate a second vehicle control command to control driving of the vehicle based on the received sensing information and a pre-stored algorithm.”). 
As to claim 3 Kim discloses an operating method further comprising: 
monitoring operation of the primary controller with the secondary controller in the normal mode of the vehicle system (Paragraph 39 “The second electronic controller 240 may control driving of the vehicle if the first electronic controller 220 is out of order. Specifically, if it is determined that the first electronic controller 220 is out of order, the second electronic controller 240 may generate a second vehicle control command to control driving of the vehicle based on the received sensing information and a pre-stored algorithm.”). 
As to claim 4 Sautter teaches an operating method further comprising:
connecting each of the sensors, in a coupled state, to a supply connection via a supply path and to a ground connection of the associated controller via a ground path  (Paragraph 55 “According to a step 201, in response to an error in a primary control of a primary brake-control system, a speed sensor is decoupled from a primary energy supply of the primary control. According to a step 203, the speed sensor is subsequently coupled to a secondary energy supply.”); and 
receiving the respective signals from the individual sensors with a measuring element arranged at least in the ground path (Paragraph 59 “Primary control 409 includes a processing unit 411, which is able to regulate a deceleration of the vehicle based on speed-sensor signals from a speed sensor 407. Primary control 409 also includes a circuit 413 (not further shown in detail) including a primary energy supply (not shown), as well as an evaluation unit (not shown) for the speed-sensor signals of speed sensor 407. The control is carried out by central processing unit 411 based on the evaluated speed-sensor signals.”). 
As to claim 5 Samii teaches an operating method further comprising: 
coupling the individual sensors to the primary controller as the first controller in the first checking process (Paragraph 56 “In block 404, a primary controller processes the information from the various sensors/receivers to generate commands to operate both general and pre-identified vehicle systems, while checking for errors and faults in the primary controller. In block 406, simultaneously, a secondary controller processes the information from the various sensors/receivers to generate commands to operate only selected pre-identified vehicle systems, while checking for errors and faults in the secondary controller. In block 408, the primary controller communicates”).; and 
coupling the individual sensors to the secondary controller as the second controller in the second checking process (Paragraph 56 “In block 406, simultaneously, a secondary controller processes the information from the various sensors/receivers to generate commands to operate only selected pre-identified vehicle systems, while checking for errors and faults in the secondary controller.”).;
As to claim 6 Kim discloses an operating method further comprising: 
coupling the individual sensors to the secondary controller as the first controller during the first checking process (Paragraph 30-32 “The vehicle sensor 110, the vehicle control apparatus 120, and the driver 130 may be interconnected based on a vehicle communication tool, such as CAN communication….. Referring to FIG. 2, the vehicle control apparatus 120 according to the embodiment may include a receiver 210, a first electronic controller 220, a monitor 230, a second electronic controller 240, and a vehicle controller 250 “, Figure 1-Figure 2);.; and 
coupling the individual sensors to the primary controller as the second controller during the second checking process (Paragraph 30-32 “The vehicle sensor 110, the vehicle control apparatus 120, and the driver 130 may be interconnected based on a vehicle communication tool, such as CAN communication….. Referring to FIG. 2, the vehicle control apparatus 120 according to the embodiment may include a receiver 210, a first electronic controller 220, a monitor 230, a second electronic controller 240, and a vehicle controller 250 “, Figure 1-Figure 2).
As to claim 7 Sautter teaches discloses an operating method further comprising:
 (Paragraph 41 “In general, an energy supply within the meaning of the present invention, thus, especially the primary energy supply and/or the secondary energy supply, makes electrical energy available (for example, in the form of an electric current and/or an electric voltage) for the speed sensor and/or the amplifier device.”). 
As to claim 8 Sautter teaches a method further comprising:
monitoring a power supply of the individual sensors coupled to the primary controller with the secondary controller; and detecting a supply voltage on the individual sensors with the secondary controller(Paragraph 41 “In general, an energy supply within the meaning of the present invention, thus, especially the primary energy supply and/or the secondary energy supply, makes electrical energy available (for example, in the form of an electric current and/or an electric voltage) for the speed sensor and/or the amplifier device.”).
As to claim 9 Sautter teaches a method wherein evaluation electronics of the secondary controller are electrically connected to the individual sensors via a respective switching unit to detect the supply voltage on the individual sensors (Paragraph 7-8 “According to one aspect, an apparatus is provided for operating a vehicle, including: [0008] a coupling device which is designed to decouple an rpm sensor from a primary energy supply of a primary control of a primary brake-control system, and to couple it to a secondary energy supply”). 
As to claim 10 Sautter teaches an operating method wherein in an absence of the supply voltage, the secondary controller electrically connects a corresponding (Abstract “a control device which is designed to control the coupling device as a function of an error signal of the primary control, so that in response to an error of the primary control, the speed sensor is able to be decoupled from the primary energy supply and coupled to the secondary energy supply. A method for operating a vehicle, a system for operating a vehicle, as well as a computer program are also described.”); 
As to claim 11 the claim is interpreted and rejected as in claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668


/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
9/20/2021